Exhibit 10.1

CALL OPTION AGREEMENT

This CALL OPTION AGREEMENT (the “Agreement”) dated as of April 3, 2015, is made
by and between Stichting Preferred Shares Mylan, a foundation (stichting)
incorporated under the laws of the Netherlands (the “Foundation”) and Mylan
N.V., a public limited liability company (naamloze vennootschap) incorporated
under the laws of the Netherlands (the “Company”).

WHEREAS, unless defined above, capitalized terms used in the recitals of this
Agreement shall have the meanings attributed to them in Section 1.

WHEREAS, pursuant to authorization by the General Meeting and the authorization
of the Board, (i) in accordance with Section 2:96 paragraph 5 of the Dutch Civil
Code, the Foundation has been granted the Call Option, (ii) any pre-emptive
rights which may exist in relation to the grant of the Call Option have been
excluded, and (iii) the entering into of this Agreement setting forth the terms
applicable to the Call Option has been approved by the Board.

WHEREAS, the purpose of the Foundation is set forth in its Articles and
includes, among other purposes and without limitation, the attending to,
promoting and safeguarding of the interests of the Company (and certain
successors), including without limitation the interests of (i) the businesses
maintained by the Company and its Subsidiaries and (ii) all stakeholders of the
Company from time to time, such that any influences that might adversely affect
or threaten the strategy, the mission to provide the world population access to
the broadest range of affordable, high quality medicine, the independence, the
continuity and/or the identity of the Company and its businesses in a manner
that is contrary to such interests are resisted to the maximum of the
Foundation’s ability.

NOW THEREFORE, the parties hereby agree as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings (with terms defined in the singular having a corresponding
meaning when used in the plural and vice versa):

 

  (a) The term “Articles” shall mean the articles of association of the
Foundation, as they may read from time to time.

 

  (b) The term “Board” shall mean the board of directors of the Company.

 

  (c) The term “Call Option” shall mean the continuous and, on a revolving
basis, repeatedly exercisable right of the Foundation to subscribe for Preferred
Shares, each time up to the Maximum (from time to time).



--------------------------------------------------------------------------------

  (d) The term “Exercise Notice” shall mean the written notice, substantially in
accordance with the template attached to this Agreement as annex A, pursuant to
which the Foundation may exercise the Call Option.

 

  (e) The term “General Meeting” shall mean the general meeting of shareholders
of the Company.

 

  (f) The term “Maximum” shall mean such maximum number of Preferred Shares
that, as the result of a subscription for Preferred Shares by the Foundation
pursuant to an exercise of the Call Option, the aggregate number of Preferred
Shares held by the Foundation (including, if applicable, the number of Preferred
Shares already held by the Foundation when exercising the Call Option on that
occasion) would, immediately following such subscription, be equal to 100% (one
hundred per cent) of the aggregate number of ordinary shares and any other
classes of shares comprised in the issued share capital of the Company at such
time to the extent such shares are not held by the Foundation, provided that the
maximum number of Preferred Shares held by the Foundation as a result of such
subscription shall in no event be more than the maximum number of Preferred
Shares that may be issued to the Foundation under the authorized share capital
of the Company from time to time.

 

  (g) The term “Preferred Shares” shall mean preferred shares in the capital of
the Company.

 

  (h) The term “Shareholder Rights” shall mean, with respect to Preferred Shares
held by the Foundation from time to time, the voting rights and the rights
attributed by law to holders of depositary receipts issued with a company’s
cooperation (including without limitation meeting rights in the General
Meeting).

 

  (i) The term “Subsidiaries” shall mean the subsidiaries of the Company from
time to time.

2. Revolving Call Option. The Foundation is entitled to exercise the Call Option
in one or more tranches. In addition, the Call Option is continuous in nature
and the Foundation is entitled to exercise the Call Option repeatedly, on a
revolving basis, each time up to the Maximum (from time to time). For the
avoidance of doubt, the exercise of the Call Option on a specific occasion shall
not impede or limit the exercise of the Call Option on another occasion,
irrespective of whether any Preferred Shares acquired by the Foundation pursuant
to such previous exercise of the Call Option are still, or are no longer, held
by the Foundation at the time of a subsequent exercise of the Call Option
(provided that the number of Preferred Shares that may be subscribed for by the
Foundation pursuant to an exercise of the Call Option, together with any number
of Preferred Shares already subscribed for and held by the Foundation when
exercising the Call Option on that occasion, does not exceed the Maximum at the
relevant moment). In the event of a variation of the composition of the
Company’s issued share capital, including without limitation as a result of a
share split, a reverse share split, or a redenomination of the nominal value of
any shares, the Call Option shall be automatically adjusted accordingly such
that the Call Option always may be exercised for a number of Preferred Shares up
to the Maximum from time to time (and in particular taking into account any such
variation of the composition of the Company’s issued share capital).



--------------------------------------------------------------------------------

3. Exercise of the Call Option. The Foundation may exercise the Call Option in
its sole discretion, provided that such exercise must be consistent with and
solely to further its objectives and purpose as set out in the Articles. The
Foundation may exercise the Call Option by a means of an Exercise Notice. The
Exercise Notice shall state the number of Preferred Shares for which the
Foundation exercises the Call Option and subscribes for on that occasion (such
number, together with any number of Preferred Shares already subscribed for and
held by the Foundation when exercising the Call Option on that occasion, not to
exceed the Maximum at the relevant moment). Upon an exercise of the Call Option
in accordance with this Section 3 and receipt of the Exercise Notice by the
Company, the relevant number of Preferred Shares is considered to have been
issued to the Foundation immediately. In this respect, subject to receipt by the
Company of the relevant Exercise Notice in accordance with the terms of this
Agreement, such Exercise Notice shall constitute the subscription for the
relevant number of Preferred Shares by the Foundation and the issuance of those
Preferred Shares by the Company, represented for this purpose by the Foundation
under the power of attorney referred to in Section 10.

4. Subscription Price. The Foundation shall subscribe for the Preferred Shares
at par. Upon subscribing for Preferred Shares in accordance with Section 3, the
Foundation shall ensure that at least one/fourth of the aggregate nominal amount
of those Preferred Shares is paid up. Three/fourths of the aggregate nominal
amount of the relevant number of Preferred Shares subscribed for by the
Foundation shall only be due and required to be paid up if and after the Company
has called for it, without prejudice to the provisions of Section 2:84 of the
Dutch Civil Code. The Company shall not make such a call without having given
the Foundation a reasonable period of at least one month to obtain sufficient
financing in order to satisfy such call. The Foundation shall use its best
efforts to have sufficient cash and/or readily available financing available to
it at all times to satisfy its payment obligation in respect of the relevant
Preferred Shares subscribed for by it, if and when and to the extent due, in the
form of (a) external financing made available to the Foundation by a reputable
bank or other credit institution selected by the Foundation in consultation with
the Company, (b) one or more gifts and/or loans granted by the Company and/or
one or more Subsidiaries to the Foundation (solely at the Company’s option and
subject to applicable law and statutory restrictions), and/or (c) any other
appropriate means, provided, that, if the Foundation does not have such adequate
cash and/or readily available financing at such time as the Foundation becomes
obligated to pay up the Preferred Shares (or part thereof), the Company may (at
the Foundation’s request, solely at the Company’s option and subject to
applicable law and statutory restrictions) charge all or part of such payment
obligation against its profits and/or reserves.



--------------------------------------------------------------------------------

5. Miscellaneous Costs. The Company will pay, or reimburse the Foundation for,
all of the Foundation’s reasonable costs and expenses, including, but not
limited to, its registration costs, premiums for its directors’ and officers’
insurance and other costs associated with the Foundation’s corporate existence.
For the avoidance of doubt, the Company shall not be required to reimburse the
Foundation for any payment obligation satisfied or to be satisfied by the
Foundation in respect of any Preferred Shares subscribed for by the Foundation
as described in Section 4 (without prejudice to the Foundation’s right to
request one or more gifts and/or loans from the Company and/or one or more
Subsidiaries for payment of all or part of such payment obligation and/or to
request the Company to charge all or part of such payment obligation against the
Company’s profits and/or reserves, as described in the last sentence of
Section 4). In order to preserve and protect the Foundation’s independence, the
Company may make an annual lump sum payment to the Foundation after the Company
has received a copy of the Foundation’s balance sheet pertaining to the previous
financial year. In relation to the period between the Foundation’s incorporation
and the adoption of the Foundation’s first balance sheet, the Company may make a
lump sum payment to the Foundation after execution of this Agreement. The amount
of any such lump sum payment shall be determined by the Company at its absolute
discretion, so as to provide the Foundation with sufficient funds to cover its
costs and expenses described above for the upcoming financial year(s) (such
period to be determined by the Company at its absolute discretion) and, at the
request of the Foundation, the costs and expenses which are reasonably expected
to be incurred by the Foundation if it exercises the Call Option. If the
Foundation reasonably expects that its financial means will be insufficient to
meet its obligations as they will mature in the upcoming year, the Foundation
shall promptly inform the Company accordingly, providing the details and basis
of such expectation and requesting the Company to make an additional lump sum
payment to the Foundation in order to cover the expected shortfall. The Company
shall then promptly make the requested payment, unless the Company can
demonstrate that the Foundation’s expectation is unfounded. The Company shall be
entitled to demand repayment by the Foundation of any payment made by the
Company pursuant to this Section 5, or any part thereof, (a) with the
Foundation’s consent, (b) upon termination of this Agreement in accordance with
Section 11, or (c) when the Company’s shares (or other securities issued by or
with the cooperation of the Company) are no longer publicly listed on any stock
exchange. Any amount to be repaid pursuant to the previous sentence shall never
exceed the financial funds of the Foundation at the time the repayment
obligation arises, less the aggregate amount of the Foundation’s obligations at
that time (apart from the repayment obligation). If the Foundation at any time
considers that its financial funds exceed the amount of financial funds
reasonably required by the Foundation in order to remain solvent and to fulfill
the Foundation’s objectives, the Foundation shall promptly inform the Company
thereof and shall repay the excess to the Company.



--------------------------------------------------------------------------------

6. Assignment and Encumbrance. The Foundation cannot and has no authority to
transfer, assign or encumber any of its rights or obligations arising from or
relating to this Agreement, except that the Foundation may pledge (i) any of the
issued and outstanding Preferred Shares held by the Foundation, provided that
the Foundation shall not allow, authorize or cooperate with any Shareholder
Rights vesting in, transferring to or being exercised or limited by the pledgee,
and (ii) any claims for distributions payable under the Company’s articles of
association as described in Sections 8 and 9, in each case such pledge may only
be made by the Foundation in connection with a financing as described in
Section 4. The Foundation shall give prior notice to the Company before pledging
any Preferred Shares as referred to in this Section 6.

7. Voting Rights. The Foundation shall exercise (or choose not to exercise) the
voting rights in respect of the Preferred Shares independently and solely in
accordance with its stated purpose, objectives, and the other provisions in its
Articles, provided that the Foundation shall only exercise such number of voting
rights attached to the Preferred Shares held by it up to a total amount equal to
the total number of voting rights that may be exercised by other holders of
ordinary shares or any other classes of shares in the capital of the Company
outstanding at such time (irrespective of whether or not such voting rights are
in fact exercised).

8. Dividend Rights. The Preferred Shares shall carry the entitlement to
dividends and other distributions in accordance with the provisions of the
articles of association of the Company. The Redemption Amount
(Vergoedingsbedrag) (as defined in the Company’s articles of association) for
each Preferred Share that forms part of the Company’s issued share capital from
time to time shall be equal to the aggregate amount paid up on all Preferred
Shares that form part of the Company’s issued share capital from time to time,
divided by the total number of those Preferred Shares. The premium to be
determined by the Board, as referred to in the definition of Dividend Amount
(Dividendbedrag) in the Company’s articles of association, is set at 500 basis
points.

9. Cancellation of Preferred Shares. (a) The Foundation shall have the right to
demand from the Company, subject to Section 9(c), the cancellation of Preferred
Shares held by the Foundation with repayment of an amount described in
Section 9(b), upon the earliest of (i) the Foundation becoming obligated and
unable to repay any funds made available to or used by it to finance the payment
of such Preferred Shares and (ii) the moment when the Foundation is reasonably
convinced that all influences that might adversely affect or threaten the
strategy, the mission to provide the world population access to the broadest
range of affordable, high quality medicine, the independence, the continuity
and/or the identity of the Company and its businesses in a manner that is
contrary to the interests referred to in the purpose clause of the Articles have
been sufficiently resisted, avoided and/or mitigated.



--------------------------------------------------------------------------------

(b) The amount to be repaid upon cancellation of any Preferred Shares
(including, without limitation, cancellation on request of the Foundation, in
accordance with Section 9(a)) shall be determined in accordance with the
articles of association of the Company.

(c) If the Foundation exercises its right to demand cancellation of any
Preferred Shares pursuant to Section 9(a), the Company shall use its reasonable
best efforts to effect such cancellation, including, without limitation,
(i) adding to the agenda of an upcoming General Meeting the proposal for a
resolution to cancel the relevant Preferred Shares (provided that the Board
shall not be required to convene an extraordinary General Meeting for this
purpose or modify an agenda previously made public), (ii) if such resolution is
adopted by the General Meeting, filing and publishing such resolution in
accordance with Section 2:100 of the Dutch Civil Code, and (iii) if applicable,
furnishing reasonable security or other comfort to creditors of the Company who
require so in connection with the right of objection pursuant to Section 2:100
of the Dutch Civil Code.

10. Further action and Power of Attorney. The Company shall use its best efforts
to ensure that its authorized share capital as included in its articles of
association shall at all times allow for an issuance of such number of Preferred
Shares as equals the total number of shares that form the Company’s issued share
capital at any given time, minus the number of Preferred Shares already held by
the Foundation at that time (if any). If, at any time after the execution of
this Agreement, any further action is necessary or desirable in order to
implement this Agreement, each party shall take all such actions as may
reasonably be requested from it by the other party. The Company hereby grants an
irrevocable power of attorney to the Foundation to issue Preferred Shares on the
Company’s behalf to the Foundation pursuant to an exercise of the Call Option in
accordance with the terms of this Agreement. This power of attorney also extends
to the performance of acts of disposition (beschikkingshandelingen). The
Foundation may act as counterparty of the Company when acting under this power
of attorney.

11. Term and Termination. This Agreement has been entered into for an indefinite
period of time. Notwithstanding the foregoing, the Company is entitled to
terminate this Agreement with immediate effect by written notice to the
Foundation if on the date of termination (i) no Preferred Shares are held by the
Foundation, (ii) the Company’s shares (or other securities issued by or with the
cooperation of the Company) are no longer publicly listed on any stock exchange,
or (iii) the Company has entered into bankruptcy or other insolvency
proceedings. If Preferred Shares are held by the Foundation, the Company may
give written notice to the Foundation of termination, provided that such notice
of termination of this Agreement will (i) cancel the Call Option and (ii) have
the effect of terminating this Agreement, except for Sections 1, 4 through 9 and
13 through 19, which will survive such termination and continue to apply to any
Preference Shares issued and held by the Foundation until those Preference
Shares are no longer outstanding or held by the Foundation.



--------------------------------------------------------------------------------

12. Amendment. This Agreement may only be amended by mutual agreement in
writing.

13. Notices. All notices and other communications in connection with this
Agreement must be in writing in English and may be made by email, letter or fax
and must be received by the other Party at its email address, address or fax
number stated hereunder:

For the Foundation:

Stichting Preferred Shares Mylan

c/o Board of Directors

Prins Bernhardplein 200

1097 JB Amsterdam

The Netherlands

E-mail: pbouw@planet.nl / steven@spinathwakkie.com

Fax: +31 (20) 52 14 888

For the Company:

Mylan N.V.

c/o Corporate Secretary’s Office

Albany Gate, Darkes Lane

Potters Bar, Herts EN6 1AG

United Kingdom

E-mail: joseph.haggerty@mylan.com / bradley.wideman@mylan.com

Fax: +1 (724) 485 6358 / +1 (724) 514 1871

with a copy to:

Cravath, Swaine & Moore LLP

c/o Mark I. Greene / Thomas E. Dunn

Worldwide Plaza

825 Eighth Avenue

New York, NY 10019-7475

U.S.A.

E-mail: mgreene@cravath.com / tdunn@cravath.com

Fax: +1 (212) 474 3700



--------------------------------------------------------------------------------

NautaDutilh N.V.

c/o Christiaan J.C. de Brauw

Strawinskylaan 1999

1077 XV Amsterdam

The Netherlands

E-mail: christiaan.debrauw@nautadutilh.com

Fax: +31 (20) 71 71 111

14. Governing law. This Agreement is governed by the laws of the Netherlands.

15. Jurisdiction. The competent court in Amsterdam, the Netherlands shall have
exclusive jurisdiction to settle any dispute in connection with this Agreement
without prejudice to the right of appeal and that of appeal to the Supreme
Court.

16. No Rescission or Nullification. To the extent permitted by law and except as
otherwise expressly provided in this Agreement, the parties hereby waive their
rights to rescind or nullify this Agreement, in part or in whole, or to demand
the rescission, nullification or (without prejudice to Section 12) amendment, in
part or in whole, of this Agreement, on any grounds whatsoever.

17. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

18. Severability. If one or more of the provisions of this Agreement shall for
any reason whatsoever be held invalid or unenforceable, such provisions shall be
deemed severable from the remaining covenants, agreements and provisions of this
Agreement and such invalidity or unenforceability shall in no way affect the
validity or enforceability of such remaining provisions or the rights of any
parties hereto.

19. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original and all of which taken together shall
constitute one and the same instrument.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first written above.

 

STICHTING PREFERRED SHARES MYLAN

/s/ Pieter Bouw

Name: Pieter Bouw Title:   Chairman

/s/ Steven Perrick

Name: Steven Perrick Title:   Vice Chairman MYLAN N.V.

/s/ Robert J. Coury

Name:   Robert J. Coury Title:     Executive Chairman



--------------------------------------------------------------------------------

Annex A - Exercise Notice

 

To: Mylan N.V.

     c/o Board of Directors

     [address]

 

     With a copy to: [details of advisor(s)]

 

From: Stichting Preferred Shares Mylan

     [address]

 

     With a copy to: [details of advisor(s)]

[Date], [place].

Dear Sirs,

Reference is made to the call option agreement entered into between Mylan N.V.
and Stichting Preferred Shares Mylan on April 3, 2015 (the “Agreement”).
Capitalised words and expressions used below have the meanings ascribed to them
in the Agreement.

This is an Exercise Notice relating to the Call Option.

The Call Option is hereby exercised with respect to [number] Preferred Shares
(which number, together with any Preferred Shares currently held by the
Foundation, if any, does not exceed the current Maximum).

In accordance with Section 3 of the Agreement, subject to the Company’s receipt
of this Exercise Notice, this Exercise Notice constitutes the subscription by
the Foundation for the Preferred Shares referred to in the previous sentence and
the issuance of those Preferred Shares by the Company (represented for this
purpose by the Foundation).

Yours sincerely,

Stichting Preferred Shares Mylan

By: [name]